DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 July 2022 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gruenbacher et al. (US 9,636,430; hereinafter “Gruenbacher”) in view of Burt et al. (US 9,358,569; hereinafter “Burt”).
In regard to claims 1-2 and 4, Gruenbacher discloses a method of atomizing a fluid composition comprising the steps of providing a fluid composition (see col. 3, lines 24-27) and atomizing the fluid composition from a nozzle (nozzles 130) of a microfluidic die (microfluidic die 92).  
Gruenbacher does not explicitly teach that a bimodal distribution of a plurality of droplets are formed nor does Gruenbacher disclose the frequency of the atomization.  Gruenbacher does disclose that each nozzle may deliver about 0.5 to about 20 picoliters, or about 1 to about 10 picoliters, or about 2 to about 6 picoliters of a fluid composition per electrical firing pulse and that the volume delivered by each nozzle can be analyzed using image-based drop analysis.  Gruenbacher further discloses that the nozzles form a plume of one or more droplets when fired.  See col. 10, line 59 through col. 11, line 60 and col. 19, line 17 through col. 20, line 34.  
Burt discloses a method of air treatment by dispersion of fragrances (see col. 1, lines 45-49) wherein a bimodal particle size distribution of very fine liquid particles is provided by a nebulizer.  The two size distributions are provided such that the particles have different settling properties and allow for different degrees of airborne drift for improved deposition.  Burt also teaches that “airborne drifting of the mist of the treatment composition is also very useful in delivering the treatment composition to open airspace.”  See col. 11, line 50 through col. 13, line 67.
Thus, it would have been within the ambit of one of ordinary skill in the art to have determined the optimum or workable range of the bimodal distribution of droplet volumes of the claimed invention, as Burt teaches that bimodal particle sizes of atomized fluids is a result-effective variable which controls the deposition of the fragrance, through routine experimentation for delivering the desired treatment of an open airspace as desired.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). It would have further been obvious to have operated the device of Gruenbacher such that the plurality of nozzles or an individual nozzle is controlled dispense the desired bimodal distribution of droplets as Gruenbacher teaches that the volume delivered by each nozzle can be analyzed using image-based drop analysis and that each nozzle in the nozzle plate can deliver varying amounts of fluid composition per firing pulse.  It is further noted that criticality of the claimed total volume ranges and frequencies has not been established.    
In regard to claims 5 and 10, Gruenbacher discloses wherein the fluid composition can comprise “about 60% to about 100% […] by weight of the fluid composition, of a perfume mixture of volatile perfume materials.”  See col. 17, lines 59-67.
In regard to claims 6-7, Gruenbacher discloses wherein a step of heating the composition with a thermal actuator (heating element 134) is included.  Gruenbacher further discloses wherein the microfluidic die comprises a silicon semiconductor substrate (col. 10, line 29) containing a plurality of thermal actuators in the form of heater resistors (heating element 134) in each of a fluid chamber (nozzle chamber 128), and each fluid chamber (nozzle chamber 128) having at least one nozzle (nozzles 130).  See col. 10, line 29 through col. 11, line 60.
In regard to claim 8, Gruenbacher further discloses wherein the composition is atomized from the nozzle in a direction that is from 0 degrees to 90 degrees from the direction of action of gravity.  See Figure 7.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gruenbacher in view of Burt and Chen et al. (US 2020/0138996; hereinafter “Chen”).
In regard to claim 9, Gruenbacher discloses that microfluidic die 92 can comprise polymer layers forming passages, firing chambers, and nozzles but is silent in regard to the polymer layers being an oleophobic surface coating.
Chen discloses an apparatus for generating a programmable fragrance wherein essential oil is transported along a platform 100 having top/bottom hydrophobic layers 112,122 to allow for the transportation of essential oil droplets.  The layers can be formed of fluoropolymer, Cytop©, or Teflon©.  See [0020]. [0024] and Figure 1a.  It is well-known that fluoropolymers are also oleophobic as well has hydrophobic.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the surface coating composition of Chen with the combined method of Gruenbacher and Burt for the purpose of coating the surfaces and passageways transporting the fragrance composition such that the liquid can easily move along the surfaces.
Response to Arguments
Applicant's arguments filed 26 July 2022 have been fully considered but they are not persuasive.
Applicant argues that Gruenbacher is concerned with providing “a device that delivers atomized fluid composition into the air with sufficient force to fill a room or space with fluid composition” while Burt is concerned with “providing improved methods for the delivery of treatment compositions to surfaces, including hard or soft surfaces.”  Thus, the references are trying to achieve completely different results.  The Examiner respectfully disagrees.  Burt notes in the abstract that they disclose “devices which generate a mist of a treatment composition, viz, an aerosolized treatment composition which imparts a technical benefit to surfaces, or airspaces, which come into contact with the said aerosolized treatment composition” (emphasis added).  Thus, it is clear that Burt is also concerned with trying to solve the same problem as Gruenbacher.
Applicant argues that “the claimed frequency remains untaught or undiscovered by one of ordinary skill in the art.”  The Examiner has fully considered the argument, but has not found to be persuasive.  Applicant has not provided a rationale beyond the above argument that Gruenbacher and Burt are concerned with different problems as to why one of ordinary skill in the art would not have been motivated to have determined the optimum or workable range of frequency in which to have operated the device of Gruenbacher in order to dispense a bimodal distribution of droplets as disclosed by Burt.  As it is noted above that Bach is concerned with the same problem as Gruenbacher, it is maintained that one of ordinary skill in the art would have been motivated to have determined the optimum or workable range of the bimodal distribution of droplet volumes of the claimed invention through routine experimentation and to have determined the operating parameters for the device of Gruenbacher to facilitate the creation of the determined bimodal distribution through routine experimentation.
Applicant states that Figure 19 of Burt “does not correspond to ‘80% or greater of the total volume’ as is recited in part in claim 1.”  The Examiner has fully considered the argument but has not found it to be persuasive. Burt discloses that Figure 19 is to “illustrate by means of graphical representation preferred treatment mist particle size or particle mass bi-modal distributions” while not explicitly providing any numerical bounds to the distributions. The disclose particle mass bi-modal distributions are relatively close to the claimed subject matter and, as the instant application does not teach the criticality of the claimed volume distributions, one of ordinary skill in the art would have been capable of determining the workable range of the distribution of particles sizes without creating any new or unexpected results.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774